                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS

 PATRICK PURSLEY,                                  )
                                                   )          Case No. 3:18-cv-50040
              Plaintiff,                           )
                                                   )          Hon. Philip G. Reinhard,
              v.                                   )          District Judge
                                                   )
 THE CITY OF ROCKFORD, et al.,                     )          Hon. Lisa Jensen,
                                                   )          Magistrate Judge
              Defendants.                          )



             AGREED STIPULATION TO DISMISS CHRISTINE McNALLY

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Patrick Pursley and

Defendants City of Rockford, James Barton, Jim Bowman, Ron Gallardo, John Genens,

Charlene Getty, Jeff Houde, Christine Bishop, Sam Pobjecky, Mark Schmidt, Bruce Scott, Doug

Williams, Greg Hanson, Stephen Pirages, City Administrator for the City of Rockford as Special

Representative for the Estates of Howard Forrester, Gary Reffett, and David Ekedahl, Daniel

Gunnell, Peter Striupaitis, and Jack Welty, through counsel, jointly stipulate to the dismissal,

without prejudice of all claims asserted against Christine McNally, each party to bear their own

attorneys’ fees and costs.



Dated: March 4, 2020
                                             RESPECTFULLY SUBMITTED,



/s/ Rachel Brady                             /s/ Sunil Bhave____________________
One of Plaintiff’s Attorneys                 Attorneys for Gunnell, Striupaitis, Welty

Jon Loevy                                    Amanda L. Kozar
Roshna Bala Keen                             Sunil Bhave
Rachel Brady                                 Erin Walsh
LOEVY & LOEVY                                Office of the Illinois Attorney General
311 N. Aberdeen St., 3rd Fl.                 100 W. Randolph St. 13th Fl.
Chicago, IL 60607                            Chicago, IL 60601
(312) 243-5900                               (312) 814-4752
brady@loevy.com                              akozar@atg.state.il.us
                                             sbhave@atg.state.il.us
Ashley Waddell Tingstad                      ewalsh@atg.state.il.us
Hooper Hathaway, P.C.
126 S. State St.
Ann Arbor, MI 48104
(734) 662-4426
atingstad@hooperhathaway.com
Attorneys for Plaintiff

/s/ Michael Iasparro_______________          /s/ Ifeanyi Mogbana_______________
Attorneys for Gallardo, Genens, Houde,       Attorneys for City, Getty
Pobjecky, Schmidt, Hanson, Bowman
                                             Ifeanyi C. Mogbana
Michael F. Iasparro                          Kerry Franklin Partridge
Hinshaw & Culbertson LLP                     City Of Rockford Department Of Law
100 Park Avenue                              425 East State Street
Rockford, IL 61101                           Rockford, IL 61104
(815) 490-4900                               (815) 967-6948
miasparro@hinshawlaw.com                     ifeanyi.mogbana@rockfordil.gov,
                                             kerry.partridge@Rockfordil.gov




                                         2
 /s/ Robert Pottinger_______________                   /s/ James Devine_______________
 Attorney for Estates of Forrester, Reffett, and       Attorneys for McAnally/Bishop, Scott,
 Ekedahl                                               Williams, Pirages, Barton

 Robert C. Pottinger                                   Joel M. Huotari
 Mohit Khare                                           James P. Devine
 Barrick, Switzer, Long, Balsley & Van Evera,          Patricia L. Hall
 LLP                                                   Williams McCarthy LLP
 6833 Stalter Drive, 1st Floor                         120 West State Street, Suite 400
 Rockford, IL 61108                                    Rockford, IL 61101
 Phone: (815) 962-6611                                 (815) 987-8900
 rcpottinger@bslbv.com                                 jhuotari@wilmac.com
 mkhare@bslbc.com                                      jdevine@wilmac.com
                                                       phall@wilmac.com




                                 CERTIFICATE OF SERVICE


       I, Rachel Brady, an attorney, certify that on March 4, 2020, I caused the foregoing

stipulation to be filed via the Court’s CM/ECF electronic filing system, which effected service

on all counsel of record.


                                                         /s/ Rachel Brady
                                                         One of Plaintiff’s Attorneys




                                                   3
